       Case 2:20-cv-01406-SSV-MBN Document 9 Filed 05/14/20 Page 1 of 1



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    JESSICA DUPART, ET AL.                                    CIVIL ACTION

    VERSUS                                                      NO. 20-1406

    RODNEY J. ROUSSELL, ET AL.                              SECTION “R” (5)



                          ORDER AND REASONS


       Plaintiffs move for a temporary restraining order, as well as

preliminary and permanent injunctive relief.1 The motion is denied. Federal

Rule of Civil Procedure 65 requires a satisfactory explanation of why relief

should be granted without notice, and plaintiffs have not satisfied this

requirement. See Fed. R. Civ. P. 65(b)(1). Further, the Court finds that it

must hear from defendants in order to determine whether the requisites for

Rule 65 relief have been satisfied. The Court shall set a status conference for

the purpose of setting a hearing on a preliminary injunction by separate

order.
                                           14th
             New Orleans, Louisiana, this _____ day of May, 2020.


                       _____________________
                            SARAH S. VANCE
                     UNITED STATES DISTRICT JUDGE

1      R. Doc. 8.
